SIMPSON, J.
— The defendant (appellant) was convicted of the crime of burglary. While it is difficult, if not impossible, to lay down any definite rule as to what collateral facts are admissible in evidence, yet it may be said to be proper to admit all evidence offered, by the defendant which may legitimately throw light upon the question as to who committed the offense. In this case the defendant Avas charged Avith breaking and entering the dwelling of Ed Young, while said Young and family were at church, and taking therefrom a pistol. The only testimony which connected the defendant with the crime was that of Herbert Young, a son of said Ed Young, who testified that he reached the house before the rest of the family, as they Avere coming from church, and that he found the defendant in the house, Avhich had been broken open.
The defendant sought to prove,- by cross-examination of -said Herbert Young and by questions to other Avitnesses, that said Herbert Young owed one Lampley $12; that he had promised said Lampley that he would get *48his father’s pistol and give it to him in payment of said debt; and that on the morning after the burglary he did give said pistol to said Lampley — all of which testimony was excluded by the court. It is evident that if these facts were true they might have thrown some light upon the question of the value of the testimony of said witness, and also have had a tendency to raise a doubt as to whether the defendant was the culprit. Consequently the court erred in excluding said testimony.
The two charges requested by the defendant have frequently been condemned by this court, and were consequently properly refused. — Shelton v. State, 144 Ala. 106, 113, 42 South. 30.
The judgment of the court is reversed, and the cause remanded.
Tyson, C. J., and Anderson and McClellan, JJ., concur.